DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raymond Tabandeh on 04/18/2022.
The application has been amended as follows: 
Replace claims 1 and 14 filed on 01/14/2022  with the following claims:

(Amended)  An in-vehicle apparatus mounted in a vehicle for displaying travel routes and travel times, comprising: 
a storage device that stores a data structure including map information; 
a communication controller that retrieves traffic information from a remote storage medium; 
a travel history database, stored in the storage device, in which a data structure for a travel history of the vehicle with respect to each road and a data structure for traveling time with respect to the travel history are stored; 
a route estimation circuit that estimates a travel route of the vehicle by retrieving the data structure including the map information from the storage device, and the data structure for the travel history from the database; 
a traveling time calculation circuit that calculates an actual traveling time of the vehicle with respect to the travel route estimated by the route estimation circuit by using the data structure for the traveling time stored in the travel history database and calculates a predicted traveling time required when traveling along the travel route estimated by the route estimation circuit by using the traffic information retrieved by using the communication control unit; and 
a display controller to display a map screen indicating the travel route and to display the actual traveling time and the predicted traveling time together with the map screen, in a display device, wherein 
the traveling time calculation circuit calculates, as the predicted traveling time, traveling time required when the vehicle travels along the travel route by 
the display controller displays, on the map screen, a part of the travel route where the vehicle can travel by the automatic driving in a form distinguishable from other parts of the travel route, and wherein 
the data structure for the travel history recorded in the travel history database further includes a plurality of travel links, a direction of travel for each travel link indicating towards which link the vehicle was traveling, a number of times of passages through each travel link, and average passing time through each travel link.
(Amended) A method for displaying travel routes and travel times in the vehicle, the method comprising: 
acquiring traffic information from a remote storage device, via a computer network; 
storing a data structure for a travel history of a vehicle with respect to each road and a data structure for traveling time with respect to the travel history; 
estimating a travel route of the vehicle by retrieving the data structure including the map information from the storage device, and the data structure for the travel history from a travel history database; 
calculating an actual traveling time of the vehicle with respect to the estimated travel route by using the stored data structure for the traveling time and calculating a predicted traveling time required when traveling along the estimated travel route by using the retrieved traffic information; 
displaying, on a display screen, a map screen indicating the travel route; and 
displaying the actual traveling time and the predicted traveling time together with the map screen, on the display screen;  and
calculating, 
displaying, 
the data structure for the travel history recorded in the travel history database further includes a plurality of travel links, a direction of travel for each travel link indicating towards which link the vehicle was traveling, a number of times of passages through each travel link, and average passing time through each travel link.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of the combination of Ota, Martyniv, Moore, Baracco, and Tsuji fail to disclose the limitations of the data structure for the travel history recorded in the travel history database further includes a plurality of travel links, a direction of travel for each travel link indicating towards which link the vehicle was traveling, a number of times of passages through each travel link, and average passing time through each travel link.
 Therefore, the prior art of record Ota, Martyniv, Moore, Baracco, and Tsuji do not teach or suggest the combination of Claim 1. The combination of the claimed limitations are novel and found to be allowable over the prior art.
Claims 2-4 are also found to be allowable by way of their dependency on Claim 1,
For similar reasons, analogous Independent Claim 8 and dependent Claims 9-11 are also found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150160027 A1 is directed to methods and systems for generating elevation data for maps, including map metadata that indicates a number of times the edge was traversed and a median time that the edge was traversed.
US 20100057340 A1 is directed to methods and systems for determining alternate routes during navigation, wherein the navigation device contains metadata including frequency of use of the route and average driving time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667